Per Curiam.
Action for divorce on the ground of desertion. Plaintiff had judgment, and defendant appealed from an order denying a new trial. The only substantial question presented by the record is whether the evidence supports the findings of the trial court. "We have read the record with care, and conclude that the trial court was fully justified in granting the relief which was awarded plaintiff. The assignments of error challenging rulings and remarks of the trial court during the trial of the action present no serious or important question. We find no reversible error in the record, and the order appealed from is affirmed.